Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to communications filed on 7/15/2019.  Accordingly, claims 1- 20 are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1- 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola et al. (US 2012/0265433 A1) in view of Akama (EP2546104B1).
As per claim 1, Viola discloses: a method implemented by a map application of a mobile device connected to a vehicle interactive system, the method comprising:
formulating, by the map application, a plurality of predicted destinations for the mobile device based on a determination that the mobile device is traveling at a speed that exceeds a speed threshold (see Viola at least fig. 1-5 and in particular fig. 2, 4 & 5 “travel vector including velocity, current location and receiving real-time inputs from a user device”);
displaying a current location of the mobile device in a first navigation presentation (see Viola at least fig. 1-5 and in particular fig. 2, 4 & 5 “current location and receiving real-time inputs from a user device”);
(see Viola at least fig. 1-5 and in particular fig. 2, 4 & 5 “predict multiple predicted destinations [408], destination prediction and ranking module [522]”); and
causing, by the map application, the vehicle display screen to present a first route to the first predicted destination in a second navigation presentation (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “predictive map [122], map output module [210], Map [300, 302 & 304]”).  
Viola discloses the invention as detailed above. 
Viola further discloses that utilizing a mobile navigation device while driving is unsafe and/or even unlawful (see at least ¶ 1-5).
However, Viola does not appear to explicitly disclose wherein causing, by the map application, a vehicle display screen of the vehicle interactive system. 
Nevertheless, Akama—who is in the same field of endeavor—discloses causing, by the map application, a vehicle display screen of the vehicle interactive system (see Akama at least fig. 2 and ¶ 1-22 “an on-board system working in conjunction with a mobile device, vehicle mounted device operating in cooperation with portable device”). 
One of ordinary skill in the art, prior to the effective filing date of the given invention would have been motivate to combine Akama’s cooperative system with those of Viola’s in order to form a more user-friendly and overall safer system (i.e., by allowing the system to work with the mobile device and avoiding distractions to the user while driving). 
Motivation for combining Viola with Akama not only comes from knowledge well known in the art but also from Akama (see at least ¶ 8-11) and also from Viola (see at least ¶ 1-5). 
Both Viola and Akama disclose claim 2: further comprising providing the route without user input (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “predictive map [122], map output module [210], Map [300, 302 & 304]” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route”).  

Both Viola and Akama disclose claim 3: further comprising detecting the proximity of the first predicted destination when the vehicle interactive system is activated (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “real-time input data [214], appointment data [216] and historical location data [218] and predicted destinations” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Both Viola and Akama disclose claim 4: further comprising formulating the plurality of predicted destinations based on a current travel direction of the mobile device (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “real-time input data [214], travel vector [404]” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Both Viola and Akama disclose claim 5: wherein the first predicted destination is a machine-generated destination that is distinct from one or more physical addresses stored on the mobile device (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “real-time input data [214], appointment data [216] and historical location data [218] and predicted destinations” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Both Viola and Akama disclose claim 6: further comprising: searching a contacts application of the mobile device for the machine-generated destination; identifying a contact that corresponds to the machine-generated destination; and labeling the machine-generated destination using the contact from the contacts application (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “real-time input data [214], appointment data [216] and historical location data [218] and predicted destinations” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Both Viola and Akama disclose claim 7: further comprising formulating the plurality of predicted destinations for the mobile device based on a determination that the current location of the mobile device corresponds to a road (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “real-time input data [214], appointment data [216] and historical location data [218], Travel vector [404] used in predicting destinations” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Both Viola and Akama disclose claim 8: further comprising: receiving a touch input anywhere on the second navigation presentation; and in response to the touch input, presenting turn-by-turn navigation instructions to navigate the first route to the first predicted destination (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “real-time input data [214], appointment data [216] and historical location data [218] and predicted destinations with detailed instructions—turn-by-turn” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route in on-board system”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Both Viola and Akama disclose claim 9: further comprising: detecting a change in the current location of the mobile device; and in response to the detection, updating the second navigation presentation to present a second route to a second predicted destination of the plurality of predicted destinations (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “real-time input data [214], travel vector and displaying of route with instructions based on current location” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Both Viola and Akama disclose claim 10: A mobile device comprising: a set of processing units for executing sets of instructions; and a non-transitory machine readable medium storing a map application executable by at least one of the processing units of the device, the map application comprising sets of instructions for: formulating, by the map application, a plurality of predicted destinations for the mobile device based on a determination that the mobile device is traveling at a speed that exceeds a speed threshold; causing, by the map application, a vehicle display screen of the vehicle interactive system to display a current location of the mobile device in a first navigation presentation; detecting, by the map application, a proximity of a first predicted destination of the plurality of predicted destinations to the current location; and causing, by the map application, the vehicle display screen to present a first route to the first predicted destination in a second navigation presentation (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “real-time input data [214], appointment data [216] and historical location data [218] and predicted destinations” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route in on-board system”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Both Viola and Akama disclose claim 11: wherein the map application further comprises sets of instructions for providing the route without user input (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “predictive map [122], map output module [210], Map [300, 302 & 304]” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Both Viola and Akama disclose claim 12: wherein the map application further comprises sets of instructions for detecting the proximity of the first predicted destination when the vehicle interactive system is activated (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “real-time input data [214], appointment data [216] and historical location data [218] and predicted destinations” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Both Viola and Akama disclose claim 13: wherein the map application further comprises sets of instructions for wherein the first predicted destination is a machine-generated destination that is distinct from one or more physical addresses stored on the mobile device (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “real-time input data [214], appointment data [216] and historical location data [218] and predicted destinations” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Both Viola and Akama disclose claim 14: wherein the map application further comprises sets of instructions for:  76Privileged and Confidential - Attorney Work Product searching a contacts application of the mobile device for the machine-generated destination; identifying a contact that corresponds to the machine-generated destination; and labeling the machine-generated destination using the contact from the contacts application (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “real-time input data [214], appointment data [216] and historical location data [218] and predicted destinations” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Both Viola and Akama disclose claim 15: wherein the map application further comprises sets of instructions for: receiving a touch input anywhere on the second navigation presentation; and in response to the touch input, presenting turn-by-turn navigation instructions to navigate the first route to the first predicted destination (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “real-time input data [214], appointment data [216] and historical location data [218] and predicted destinations with detailed instructional route information” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route in on-board system”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Both Viola and Akama disclose claim 16: wherein the map application further comprises sets of instructions for: detecting a change in the current location of the mobile device; and in response to the detection, updating the second navigation presentation to present a second route to a second predicted destination of the plurality of predicted destinations (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “real-time input data [214], travel vector and displaying of route with instructions based on current location” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Both Viola and Akama disclose claim 17: A non-transitory machine readable medium storing a map application executable by at least one of the processing units of the device, the map application comprising sets of instructions for: formulating, by the map application, a plurality of predicted destinations for the mobile device based on a determination that the mobile device is traveling at a speed that exceeds a speed threshold; causing, by the map application, a vehicle display screen of the vehicle interactive system to display a current location of the mobile device in a first navigation presentation; detecting, by the map application, a proximity of a first predicted destination of the plurality of predicted destinations to the current location; and causing, by the map application, the vehicle display screen to present a first route to the first predicted destination in a second navigation presentation (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “real-time input data [214], travel vector and displaying of route with instructions based on current location” and see Akama at least fig. 2 and ¶ 1-22 “on-board display system, navigation functions for guiding the route”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Both Viola and Akama disclose claim 18: wherein the first predicted destination is a machine-generated destination that is distinct from one or more physical addresses stored on the mobile device (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “real-time input data [214], appointment data [216] and historical location data [218] and predicted destinations” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Both Viola and Akama disclose claim 19: wherein the map application further comprises a set of instructions for: searching a contacts application of the mobile device for the machine-generated destination; identifying a contact that corresponds to the machine-generated destination; and labeling the machine-generated destination using the contact from the contacts application (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “real-time input data [214], appointment data [216] and historical location data [218] and predicted destinations” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Both Viola and Akama disclose claim 20: wherein the map application further comprises a set of instructions for: receiving a touch input anywhere on the second navigation presentation; and in (see Viola at least fig. 1-5 and in particular fig.  1 & 3 “real-time input data [214], appointment data [216] and historical location data [218] and predicted destinations with turn-by-turn instructional prompts” and see Akama at least fig. 2 and ¶ 1-22 “navigation functions for guiding the route”).  
	Motivation for combining Viola and Akama in the instant claim is the same as that in claim 1 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on 9-9:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner




	
	/MACEEH ANWARI/               Primary Examiner, Art Unit 3663